*791Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Colly Cascen appeals the district court’s order granting summary judgment to the Defendants on his complaint asserting claims under 42 U.S.C. § 1983 (2012) and the Religious Land Use and Institutionalized Persons Act, 42 U.S.C. § 2000cc to § 2000cc-5 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cascen v. Clarke, No. 7:15-cv-00061-NKM-RSB, 2015 WL 5043121 (W.D. Va. Aug. 26, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED.